Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becquet et al. (US 2019/0002627 A1) in view of Burckhardt et al. (US 2017/0198081 A1).
Regarding Claims 1, 10-12, and 20, Becquet discloses a waterproof membrane suitable for pedestrian and/or vehicle traffic, comprising a bi-component composition comprising a silylated polymer having alkoxysilane functions and an epoxy resin (Abstract). The silylated polymer may be a polyurethane or a polyether (para 0082). The composition is moisture-crosslinkable (para 0187). The composition may be applied to a concrete surface (para 0210), and is preferably a single layer used without a primer (paras 0211 and 0214),
Becquet does not disclose a top coat.
Burckhardt discloses a moisture-curing waterproof membrane comprising polyurethane (Abstract) which can be applied to concrete substrates (paras 0184-0185). Burckhardt discloses it can be advantageous to apply a UV and/or scratch resistant top coat, such as a polyurethane polymer, to the waterproof membrane to enhance light-fastness and or scratch resistance (para 0182).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Becquet to incorporate the teachings of Burckhardt and apply the polyurethane topcoat of Burckhardt to the waterproof membrane of Becquet. Doing so would enhance light-fastness and/or scratch resistance.
While Becquet in view of Burckhardt does not explicitly disclose the waterproof membrane can be applied to a surface having an area of about 10,000 square feet or more, Becquet does disclose the membrane is suitable for surfaces such as outside seating areas and parking lots (para 0001). Therefore it would have been obvious to use the membrane for large surfaces, including the size claimed.
Regarding Claims 2 and 13, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claims 1 and 12 above. Becquet further discloses the silylated polymer may be SAX 350 from Kaneka (para 0100), which according to the present specification is suitable to use as the reactive organic polymer which is a crosslinked polymer forming a siloxane bond group (para 0018).
Regarding Claims 4 and 15, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claims 1 and 12 above. Becquet further discloses the composition comprises 20-80% by weight silylated polymer (para 0060) and 10-40% by weight epoxy resin (para 0067). This is equivalent to 12.5-200 parts by weight epoxy to 100 parts by weight of silylated polymer ((10/80)*100).
Regarding Claims 5-6 and 16-17, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claims 1 and 12 above. Becquet further discloses the composition comprises 20-80% by weight silylated polymer (para 0060) and 2-5% by weight of an aromatic catalyst (i.e. curing curative) which may be a tertiary amine (paras 0064, 0129-0130, 0140). This is equivalent to 2.5-25 parts by weight tertiary amine catalyst to 100 parts silylated polymer.
Regarding Claims 7 and 18, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claims 1 and 12 above. Becquet further discloses the composition comprises a silanol condensation catalyst (para 0068).
Regarding Claims 8 and 19, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claims 1 and 12 above. Becquet further discloses the composition comprises a silane coupling agent (paras 0065, 0144, 0147).
Regarding Claim 9, Becquet in view of Burckhardt discloses all the limitations of the present invention according to Claim 1 above. While Becquet discloses the composition may further comprise a volatile solvent, the volatile solvent is not required and no volatile organic compounds are required. Therefore it would have been obvious to produce the membrane system of Becquet in view of Burckhardt wherein the composition does not comprise a volatile organic compound.
Response to Arguments
In light of applicant’s amendments, the 35 USC 102 and 103 rejections of record have been withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787